117 N.H. 953 (1977)
RICHARD E. CLARK & a.
v.
LAKE SHORE FARM, INC. & a.
No. 7822.
Supreme Court of New Hampshire.
November 16, 1977.
Orr & Reno and John W. Barto, of Concord (Mr. Barto orally), for the plaintiff.
Victor H. Dahar, of Manchester, by brief and orally, for the defendant.

MEMORANDUM OPINION
A Master (Robert A. Carignan, Esq.) found that defendant agreed to pay plaintiff ten percent of the cost of materials in addition to a wage of $5 per hour for work on a building. A verdict was rendered on the master's report for an agreed amount of $2,250 and defendant's exceptions were transferred by Perkins, J. There was evidence to support the finding made by the master and, therefore, the finding must stand. Ciborowski v. Robinson, 116 N.H. 723, 366 A.2d 493 (1976).
Exceptions overruled.
LAMPRON, J., did not participate in the decision of this case; Superior Court Justices FLYNN and CANN sat by special assignment pursuant to RSA 490:3.